UNITED STATES DISTRICT COURT  L E D
FOR THE DISTRICT OF COLUMBIA

MAY 1 6 2013
1»1_..€¢;:1'9;, u_s_ D. .
Xavier F1ores, ) :‘I‘iankruptc)is€tb't(.iiit:nd
)
Plaintiff, )
)
v. ) Civil Acti0n No.

> 13 ' 720
Chase Bank, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperz's. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 cryptic complaints within
the first two weeks of 1\/larch alone, sues Chase Bank purportedly under the Americans with
Disabi1ities Act ("ADA"), 42 U.S.C. § 12101 et seq. He states only that "Chase did not provide
service when 1 used my card." Compl. at 1.

A plaintiffs "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see
Akl‘ieselskabet AF 2]. N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We
have never accepted ‘legal conclusions cast in the form of factual allegations’ because a

complaint needs some information about the circumstances giving rise to the claims.") (quoting

1

//v/

Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)). Plaintiff does not allege
that he was treated differently because of a disability and, therefore, has stated no facts to support

an ADA claim. A separate Order of dismissal accompanies this Memorandum Opinion.

' … United Statcls District Judge
Date: May’ _. 2013